Citation Nr: 1142972	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-35 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty for training from November 1989 to 
March 1990.  He served on active duty under honorable conditions from 
December 1993 to October 1994 and served in the California National Guard from June 1999 through June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a 
February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bipolar disorder, also claimed as depression.

The Board acknowledges that the RO certified the claim of service connection for bipolar disorder, also claimed as depression.  However, in Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will proceed with adjudication of this claim as to whether the Veteran has an acquired psychiatric disorder, however diagnosed, that was incurred in or otherwise the result of his active service.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

"Active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  

In written correspondence, the Veteran asserted that he first began to experience symptoms reflecting a psychiatric disability when he was on ACDUTRA in 1989.  He stated that he was very tense and began to hear voices, but when he sought treatment, his superior officer told him to stop complaining.  Although the record does include a DD-214 from this period, the complete records of the Veteran's ACDUTRA have not been associated with the claims file.  To the extent that any additional records obtained may be helpful in deciding this claim, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As explained below, the Veteran's service treatment records (STRs) and service personnel records (SPRs) from his service on ACDUTRA must be obtained.    

With regard to his service on active duty from December 1993 to October 1994, the Veteran asserted that when he attempted to receive treatment for his condition, he was misunderstood and then discharged for misconduct.  Along these lines, the Veteran's active duty DD-214 does show that he was discharged under honorable conditions by reason of "misconduct."  In addition, the Veteran's STRs include a June 1994 Report of Mental Status Evaluation, which shows a marked box for Delusions within the Thought Content section.  Unfortunately, this record contains no further information or explanation for that notation.  Since the Board finds that this evidence strengthens the Veteran's credibility, any additional SPRs from his active duty service should be acquired to clarify the circumstances surrounding his discharge and to determine whether his reported symptoms can be linked thereto.

The Veteran additionally contended that after the attacks of September 11, 2001, his symptoms became more intense, especially when performing his National Guard duties.  The Veteran described being released to his home in June 2005 after reporting to his First Sergeant that he was very scared and was hearing voices telling him to hurt himself.  In support, the Veteran submitted printouts showing the dates of his National Guard duty from July 2004 through June 2005 and from 
July 2005 through June 2006.  The Veteran asserts that his absence as indicated on the printouts is evidence of the worsening of his symptoms and his inability to cope with National Guard duty.  However, there is no evidence further corroborating the Veteran's statements.  In fact, the Separation Form 22E and a VA Emergency Care & Treatment Record for a dental injury are the only other records in the Veteran's claims file concerning his service in the California National Guard.  As a result, any additional treatment records from the Veteran's National Guard service from 
June 1999 to June 2006 should be acquired to determine whether the Veteran's claimed condition was aggravated therein.  

To demonstrate a current disability, the Veteran submitted private treatment records from February 2005, November 2005, July 2006 and September 2006 showing diagnoses of bipolar disorder, mixed, with psychotic features as well as prescribed medications for said condition.  Additionally, an April 2006 VA Compensation & Pension examination concluded that the Veteran appears to have bipolar disorder.  Thus, the Board finds that the Veteran has established a current disability for the purpose of service connection.  However, the relationship between the Veteran's psychiatric disorder and his active service remains unclear.  

In this respect, the Board acknowledges that the Veteran is competent to describe the symptoms he experienced during service and furthermore finds his statements credible in light of the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not competent to relate his current disability to his service.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that a veteran is competent to identify a disability that is capable of lay observation).  Furthermore, the Board finds that the 2006 VA examination was inadequate given the in-service notation of delusions and the failure of the examiner to address the Veteran's report of symptoms in service and continuity of symptomatology.  As such, the Board concludes that a remand for an opinion is necessary to make a determination regarding the etiology of the Veteran's current disorder.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to perform the following steps:

a. Verify the dates of the Veteran's service on active duty for training and inactive duty for training in the California National Guard from June 1999 through June 2006.  
b. Conduct a search for all service treatment records and service personnel records pertaining to the Veteran, to include during his National Guard service.  In particular, the search request should encompass his period of active duty for training from November 1989 to March 1990, his active duty service from December 1993 to October 1994, and his National Guard service from June 1999 through June 2006.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2. After the action in paragraph (1) above has been completed, and any additional records have been associated with the file, please schedule the Veteran for a psychiatric examination for the purpose of ascertaining the etiology of his bipolar disorder, or of any other psychiatric disorder that may be present.  The claims file must be made available to and be reviewed by the examiner, and the examination report should note that the claims file was reviewed.  The examiner should discuss all lay evidence and consider any records showing a continuity of symptomatology.  The examiner should answer the following questions, and provide a complete rationale (supported by the record) for any opinions reached:

a. Whether it is at least likely as not (50 percent probability or greater) that any current bipolar disorder or other psychiatric disorder had its clinical onset during the Veteran's period of active duty for training from November 1989 to March 1990?  In providing the rationale, the examiner should refer directly to the Veteran's credible and competent personal reports of symptomatology while in service as well as his statements regarding the continuity of symptomatology.  
b. If the examiner determines that the Veteran's current psychiatric disorder did not have its clinical onset during his period of active duty for training from November 1989 to 
March 1990, the examiner should offer an opinion as to whether it is at least likely as not (50 percent probability or greater) that any current bipolar disorder or other psychiatric disorder had its clinical onset during the Veteran's period of active duty from 
December 1993 to October 1994.  The examiner should also state whether the disability pre-existed his active duty service. 
c. If the disability pre-existed the Veteran's active duty service from December 1993 to 
October 1994, the examiner should opine as to whether the disability was aggravated as a result of his active duty service.
d. Alternatively, if a psychiatric disorder was not present during his active duty service, is it at least as likely as not (50 percent probability or greater) that the disorder manifested within a year of his separation from active duty in October 1994?
e. If a psychiatric disorder is not found to be related to the Veteran's earlier service on active duty for training or active duty, the examiner should state whether the disability had its clinical onset during his service in the National Guard from June 1999 through June 2006.  In determining whether the psychiatric disorder had its clinical onset during the Veteran's service in the National Guard, the examiner should consider only those periods during which the Veteran served on active duty for training.  The examiner should also state whether the disability pre-existed his National Guard service.
f. If the disability pre-existed the Veteran's National Guard service from June 1999 through June 2006, the examiner should opine as to whether the disability was aggravated during his service in the National Guard.  Similarly, for purposes of determining aggravation, the examiner should consider only those periods during which the Veteran served on active duty for training.  

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

